Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is dependent on claim 7, and recites “the LED filament has at least one first bending point and at least one second bending point when the LED filament is bent”, however claim 7 does not recite a filament. Therefore claim 9 is considered to be dependent on claim 8. Appropriate correction is needed.
 
 				I) Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification: 
  The bending points of the filament disclosed throughout the specification are not shown in the Drawings, and it is not clear what points are considered as the bending points for the filament. While the bending points of the gold wire is indicated as B in the Drawings, the bending points of the filament are not shown.
  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
II) Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the LED filament has at least one first bending point and at least one second bending point when the LED filament is bent (for claim 9), wherein one of the at least one of the second bending point is between the adjacent two of the at least one bending point on the y-z plane (for claim 10), wherein the at least one first bending points and the at least one second bending point are arranged alternately (for claim 11), wherein a height of the at least one first bending point on  the z-axis is greater than a height of the at least one second bending point (for claim 12), wherein a height of any one of the at least one first bending point on the z-axis is greater than a height of any one of the at least one second bending point (for claim 13), wherein adjacent two first bending point is located on a same horizontal plane (for claim 14) and  wherein an apex of the stem is below the at least one second bending point on the z-axis (for claim 16).  must be shown or the feature(s) canceled from the claim(s).  What points are considered as the bending points for the filament? This feature is not shown in the drawings.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 For claim 9, it is not clear which parts of the filament sections are the bending points. The same applies to all the claims that are dependent on claim 9 and those that recite the “bending points”. Appropriate correction is needed.
For purposes of examination, the filament is considered to be W shaped and the tips within the W shape are considered as the bending points.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya (JP 2012064568 A, English Translation)
Regarding claim 1, Oya teaches an LED light bulb, comprising: a lamp housing 4, a bulb base 6, connected to the lamp housing, and a spectral distribution of the light bulb is generally between a wavelength range of about 400 nm to 800 nm, and three peak wavelengths P1, P2, and P3 appear in wavelength ranges corresponding to light emitted by the light bulb, wherein a wavelength of the peak P 1 is between 430 nm and 480 nm, a wavelength of the peak P2 is between 480 nm and 530 nm, a wavelength of the peak P3 is between 630 nm and 680 nm (See in Oya: The LED bulb according to claim 10 or 11,The phosphor film further includes at least one phosphor selected from a blue-green phosphor having an emission peak wavelength of 460 nm to 490 nm and a deep red phosphor having an emission peak wavelength of 630 nm to 780 nm. LED bulb).

Regarding claim 5, Oya teaches an LED light bulb, wherein the lamp housing is coated with a yellow film (see in Oya: a phosphor film 9 composed of the above-described mixed phosphor (BGR or BYR phosphor, and further mixed blue phosphor or deep red phosphor as required).

Regarding claim 6, Oya teaches an LED light bulb, wherein the lamp housing includes a layer of luminescent material, which is formed on a surface of the lamp housing (coating 9 in Fig.1 of Oya).

Regarding claim 7, Oya teaches an LED light bulb, wherein the surface of the lamp housing is inner surface (- -or outer surface- -) of the lamp housing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oya and further in view of Matsubayashi (US 20120300432)
Regarding claims 2- 4, Oya teaches the invention set forth in claim 1, but is silent regarding a light intensity of the peak P2 is less than that of the peak P3 (for claim 2); wherein a light intensity of the peak P1 is less than that of the peak P3 (for claim 3), wherein a light intensity of the peak P1 is less than that of the peak P2 (for claim 4).
 It is well known in the art to achieve a spectrum that teach the limitations of claims 2-4 as disclosed in Fig.19 ([0030]) of Matsubayashi and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the spectrum as disclosed in Matsubayashi, in the device of Oya, in order to achieve a natural appearance.

Claims 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oya and further in view of Hakata (US 20090184618)
Regarding claim 8, Oya teaches the invention set forth in claim 1, but is silent regarding the light bulb comprising a LED filament, which is disposed in the lamp housing.
Hakata teaches a LED filament 9 ([0044] wherein the entire structure 9 is considered as an LED filament) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LED filament as disclosed in Hakata in the device of Oya, in order to achieve omnidirectional illumination ([0008] in Hakata). 

Regarding claim 9, Oya in view of Hakata teaches an LED light bulb, wherein the LED light bulb comprising a stem (3 in Oya) disposed in the lamp housing, a Cartesian coordinate system having an x-axis, a y-axis and a z-axis is oriented for the LED light bulb where the z-axis is parallel to the stem of the LED light bulb, and the LED filament has at least one first bending point and at least one second bending point when the LED filament is bent (See filament shape in Fig.7, also see claim objection).

Regarding claim 10, Oya in view of Hakata teaches an LED light bulb, wherein one of the at least one of the second bending point is between the adjacent two of the at least one bending point on the y-z plane (the bending points are considered as the tips of 43a and 41a in Hakata, wherein 1,43a,41a are all considered as a filament, Note: the W shaped filament of the instant application is relied upon in the rejection).

Regarding claim 11, Oya in view of Hakata teaches an LED light bulb, wherein the at least one first bending points and the at least one second bending point are arranged alternately (Fig.7 in Hakata, wherein alternately is considered to mean the alternate arrangement of the top tips and the bottom tip of filament 9 in Fig.7).

Regarding claim 14, Oya in view of Hakata teaches an LED light bulb, wherein adjacent two first bending point is located on a same horizontal plane (the top two tips of the filament 9 in Fig.7 of Hakata).

Regarding claim 15, Oya in view of Hakata teaches an LED light bulb, wherein the stem (3 in Oya) perpendicular to the horizontal plane.

Regarding claim 16, Oya in view of Hakata teaches an LED light bulb, wherein an apex of the stem (3 in Oya) is below the at least one second bending point on the z-axis (filament 9 in Hakata).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oya and Hakata and further in view of Zhou (CN 203517451 U, English Translation)
Regarding claim 12, Oya in view of Hakata teaches the invention set forth in claim 9, but is silent a height of the at least one first bending point on the z-axis is greater than a height of the at least one second bending point.
 It is well known in the art to use similar sized/shaped (V-shaped) filaments already disclosed in Oya in view of Hakata (from the teachings of Hakata) or filaments that are of different heights as disclosed in Zhou in Fig.1 from left to right direction).
Although Zhou teaches the height variation of the filaments from the left to right direction, while Oya in view of Hakata teaches the filament arrangement in the top to bottom direction, however from the teachings of Zhou,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use filament segments of varying heights in the top to bottom direction , in the device of Oya in view of Hakata in order to achieve the desired directionality of light.

Regarding claim 13, Oya in view of Hakata teaches the LED light bulb, wherein a height of any one of the at least one first bending point on the z-axis is greater than a height of any one of the at least one second bending point (see rejection in claim 12 above).

Other art
US 20130100645: [0060] An LED light bulb having a combination of blue light-emitting LED chips and a yellow phosphor (a YAG phosphor) applied thereto was prepared and was subjected to later-described property evaluation. The LED light bulb was constituted in a manner that a fluorescent film made of the yellow phosphor was applied immediately on the blue LED chips.

US 8915623 teaches the cover 200 may be provided with a silicone oil-based pigment or coating with a yellow/red (orange) tint to alter the CCT to about 2700K, i.e. a warmer or softer light.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875